DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207306272 (Wu).
Regarding Claim 1, Wu teaches an umbrella comprising: an elongated shaft (A) having a first end (toward the top) and an opposite second end (toward the bottom); a runner (B) slidably disposed about the elongated shaft; and a plurality of rib assemblies (see Fig. 2), each rib assembly including a first rib part (C), a second rib part (D) and a third rib part (E), the rib assembly being attached to the runner by a strut (F) that moves between open and closed positions in which in the open position, the first, second and third rib parts are in an open, extended position and in the closed position, the first, second and third rib parts are in a closed, collapsed position; an anti-inversion mechanism that is configured to apply to each rib assembly a force that counters an inversion force that is applied to the umbrella, the anti-inversion mechanism including a flexible elongated structure (G) that is disposed exteriorly along the second rib part and has a first bent end (toward 19) that is attached to the second rib part by passing through an opening formed in the second rib part and being anchored within a hollow interior of the second rib part; and a flexible wire (H) having a first end attached to the flexible elongated structure of the anti-inversion mechanism and a second end attached to a rib tip (J) that is located at a free distal end of the rib assembly.

    PNG
    media_image1.png
    635
    855
    media_image1.png
    Greyscale


Regarding Claim 2, Wu teaches that the second rib part comprises an elongated metal part that has a C-shape (see Fig. 3) defined by a pair of side walls and a connector wall extending between the pair of side walls, the opening of the second rib part being formed in the connector wall.
Regarding Claim 3, Wu teaches that that the first bent end is secured to the connector wall with a fastener (K) so as to fixedly attach the first bent end to the second rib part.
Regarding Claim 4, Wu teaches (See Figs. 1-2) that a length of the flexible elongated structure is less than a length of the second rib part.
Regarding Claim 5, Wu teaches that the flexible elongated structure comprises a cantilevered member that flexes under applied forces and in response to movement of the flexible wire.
Regarding Claim 6, Wu teaches that the second end of the flexible wire is attached to a free distal end of the third rib part.
Regarding Claim 7, Wu teaches that the flexible elongated structure comprises a flexible metal rod that in the closed position extends longitudinally along a length of the second rib part in a parallel manner.
Regarding Claim 9, Wu teaches that the rib tip is disposed at a distal end of the third rib part and to which a peripheral edge of an umbrella canopy (L) is attached, the rib tip having a hole formed therethrough (the hole in the tip 15) through which a portion of the canopy extends, the rib tip further including a protrusion that extends along a section of a lower surface of the rib tip, the second end of the flexible wire being attached to the protrusion (34).
Regarding Claim 10, Wu teaches a first canopy (14) and a second canopy that overlies a center (10) opening formed in the first canopy to provide a vent therebetween, the first canopy extending radially beyond the second canopy, wherein the third rib part is attached to the first canopy and a wire coupling member (9) is attached between the second canopy and a rib joint that pivotally attaches the second rib part to the third rib part.
Regarding Claim 11, Wu teaches that the wire coupling member comprises a wire that has a first end (at 27) attached to the rib joint and a length that extends along the second rib part and passes through a first coupler (7) that is part of first rib part and attaches at an opposing second end to the second canopy.
Regarding Claim 12, Wu teaches that the wire coupling member passes through a second coupler (26) that is part of the second rib part.
Regarding Claim 13, Wu teaches that the first coupler comprises an eyelet defining a bounded opening through which the wire coupling member passes (27).
Regarding Claim 14, Wu teaches that the second rib part comprises a metal C-shaped structure (see Fig. 3) that is disposed between the first rib part and the third rib part which comprises a distalmost rib of the rib assembly, the metal C-shaped structure being defined by a pair of opposing parallel side walls and a connector wall that extends between and connects to the opposing parallel side walls, the flexible elongated structure comprising a metal wire that is only attached to the second rib part at the bent first end (K) so as to form a cantilevered structure, the bent first end being in contact with the connector wall that is arranged so as to directly face the third rib part in the closed position.
Regarding Claim 15, Wu teaches that the opening formed in the second rib part comprises an opening (31) formed through the connector wall and the bent first end is anchored to the second rib part at a location between the opposing side walls.
Regarding Claim 16, Wu teaches that the flexible wire comprises a cable.
Regarding Claim 17, Wu teaches an umbrella comprising: an elongated shaft (A) having a first end (toward the top) and an opposite second end (toward the bottom); a runner (B) slidably disposed about the elongated shaft; and a plurality of rib assemblies (see Fig. 2), each rib assembly including a first rib part (C), a second rib part (D) and a third rib part (E), the rib assembly being attached to the runner by a strut (F) that moves between open and closed positions in which in the open position, the first, second and third rib parts are in an open, extended position and in the closed position, the first, second and third rib parts are in a closed, collapsed position; an anti-inversion mechanism that is configured to apply to each rib assembly a force that counters an inversion force that is applied to the umbrella, the anti-inversion mechanism including a flexible elongated structure (G) that is disposed exteriorly along the second rib part and has a first bent end (toward 19) that is attached to the second rib part, the first bent end being formed at an angle of about 90 degrees relative to a main linear portion of the flexible elongated structure; and a flexible wire (H) having a first end attached to the flexible elongated structure of the anti-inversion mechanism and a second end attached to a rib tip (J) that is located at a free distal end of the rib assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to Claim 1 above in view of Haythornthwaite et al. in US Publication 2015/0096601. Wu is silent on the material used for the flexible wire. Haythornthwaite teaches an umbrella with a flexible wire (297) comprising a nylon coated stainless steel wire (see Paragraph 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu by using a nylon-coated stainless steel wire as taught by Haythornthwaite in order to provide a durable wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636